DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/1/2022 has been entered.  Claims 1-33 and 40-42 are pending.  Claims 34-39 are cancelled.  Claims 2-13 and 40 are withdrawn.  

Claim Objections
Claims 17-19 and 21 are objected to because of the following informalities:  
-Claim 17, line 2: please correct “and” to “or”
-Claim 18, line 4: please correct “a patient” to “the patient”
-Claim 19, line 4: please correct “a patient” to “the patient”
-Claim 21, line 2: please correct “the implantable port” to “the port”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, 16-21, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eliasen (US 2007/0078416 A1).
Regarding claim 1, Eliasen discloses a fluid delivery system (see Figs. 1-3), comprising:
a port (base 106) configured to be implanted entirely beneath a skin surface of a patient (see par. [0004] and [0007]) and having a housing (body of base 106) with a plurality of fluid openings (reservoirs 202/204) therein; and
a connector (top 102) having a plurality of openings (access ways 112/114), the connector (top 102) configured to be selectively mated to the port (base 106) when the port (base 106) is implanted entirely beneath the skin surface of the patient (see par. [0007] and [0014]) in only one orientation (orientation shown in Fig. 1) where the plurality of openings (access ways 112/114) are aligned with the plurality of fluid openings (reservoirs 202/204) of the port (base 106) (see Fig. 1 and par. [0014]-[0015], note: cut-out 110 of top 102 accommodates stem 108 of base 106 such that the top 102 and base 106 can only be coupled in one orientation which is the orientation shown in Fig. 1), the plurality of openings (access ways 112/114) having distinct configurations to be distinguished from one another (see par. [0017], note: the tactile and/or visual markers protrude through access ways 112/114).

Regarding claim 14, Eliasen discloses the system of claim 1, wherein the plurality of fluid openings (reservoirs 202/204) of the housing (body of base 106) each include a respective septum (septa 118/120) (see par. [0016]).

Regarding claim 16, Eliasen discloses the system of claim 1, wherein the housing (body of base 106) and the connector (top 102) include counterpart alignment features (cut-out 110 of top 102 aligning with stem 108 of base 106) (see par. [0014]-[0015]).

Regarding claim 17, Eliasen discloses the system of claim 16, wherein the alignment features (cut-out 110 of top 102 aligning with stem 108 of base 106) are at least tactile or shape alignment (see par. [0014]-[0015], note: only one of “magnetic”, “tactile”, or “shape” alignment are required by the claim).

Regarding claim 18, Eliasen discloses the system of claim 1, wherein the housing (body of base 106) includes a top surface and a side surface (see annotated Fig. 1 below); and the connector (top 102) comprises a top wall having a shape complementary to the top surface of the housing (body of base 106) and a skirt depending downwardly from the top wall (see annotated Fig. 1 below), such that with the connector (top 102) selectively mated to the port (base 106) over the skin surface of a patient, the skirt extends along portions of the side surface of the housing (body of base 106) (see par. [0014], see annotated Fig. 1 below).

    PNG
    media_image1.png
    390
    603
    media_image1.png
    Greyscale


	Regarding claim 19, Eliasen discloses the system of claim 18, wherein the housing (body of base 106) further comprises one or more ribs (stem 108) protruding outwardly from the side surface (see annotated Fig. 1 above) thereof; and the skirt (see annotated Fig. 1 above) of the connector (top 102) further comprises one or more grooves (cut-out 110) each adapted to at least partially receive one of the one or more ribs (stem 108) therein with the connector (top 102) mated to the port (base 106) over the skin surface of a patient (see par. [0014]-[0015]).

	Regarding claim 20, Eliasen discloses the system of claim 1, wherein the housing (body of base 106) includes a male barbed catheter fitting (stem 108) adapted to receive a catheter thereover to fluidly couple the catheter to the housing (body of base 106) (see par. [0021]).

	Regarding claim 21, Eliasen discloses the system of claim 1, wherein the connector (top 102) comprises a housing (body of top 102) having a shape complementary to a shape of the housing (body of base 106) of the implantable port (base 106) (see Fig. 1, par. [0014]).

	Regarding claim 42, Eliasen discloses the system of claim 1, wherein the distinct configurations of the plurality of openings (access ways 112/114) comprise markings adjacent to the plurality of openings (access ways 112/114) (see par. [0017], note: the tactile and/or visual markers protrude through access ways 112/114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Eliasen (US 2007/0078416 A1), as applied to claims 1 and 19 above, in view of Shubayev et al. (US 2007/0191779 A1).
Regarding claim 15, Eliasen discloses the system of claim 1.  However, Eliasen fails to state wherein the plurality of fluid openings of the housing are in fluid communication with one another via an inner lumen of the housing.
Shubayev teaches a fluid delivery system (see Figs. 1-2) wherein the plurality of fluid openings (conduits 17/18/19/20) of the housing (body 1 and inner core 2) are in fluid communication with one another via an inner lumen (lumen through nipples 5) of the housing (body 1 and inner core 2) (see Figs. 1-2 and 24-27, par. [0072]-[0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eliasen to include an inner lumen for fluid communication as taught by Shubayev in order to selectively form a continuous passageway for delivering fluids which is adjustable based on the volume of the particular fluid being delivered (see Shubayev par. [0072]-[0073]).

Regarding claim 41, Eliasen discloses the system of claim 19.  However, Eliasen fails to state wherein the one or more ribs comprises a plurality of ribs arranged about the housing; and the one or more grooves comprise a plurality of grooves arranged about the skirt, such that the connector is configured to mate to the port in one particular orientation.
Shubayev teaches a fluid delivery system (see Figs. 1-4 and 15-19) wherein the one or more ribs (protrusions 9/10) comprises a plurality of ribs (protrusions 9/10) arranged about the housing (body of device body 1); and the one or more grooves (grooves 35/36) comprise a plurality of grooves (grooves 35/36) arranged about the skirt (side walls of outer body 3), such that the connector (outer body 3) is configured to mate to the port (device body 1) in one particular orientation (see Figs. 4 and 19, par. [0073], wherein protrusions 9/10 and grooves 35/36 are placed at locations along the circumference of the device body 1 and the outer body 3, respectively, such that the device body 1 and outer body 3 would only be able to mate in one orientation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eliasen to include multiple ribs/grooves as taught by Shubayev in order to guide and firmly fix the port and connector to each other in the proper orientation (see Shubayev par. [0073]).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Eliasen (US 2007/0078416 A1), as applied to claim 1 above, in view of Bennett et al. (US 6,025,198 A).
Regarding claim 22, Eliasen discloses the system of claim 1. However, Eliasen fails to state one or more dosages of a nucleic acid, a protein therapeutic, a cell therapy, a small molecule therapeutic, or a combination thereof.
Bennett teaches a dosage of nucleic acid for therapeutic treatments (see col. 4 lines 55-67).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eliasen to deliver a dosage of a nucleic acid in order to treat diseases in cells/tissues of animals/humans (see Bennett col. 4 lines 55-67).

Regarding claim 23, modified Eliasen teaches the system of claim 22 substantially as claimed. Bennett further teaches wherein the nucleic acid (the system of Eliasen has been previously modified to include a dosage of a nucleic acid - see modifications to claim 22 of Eliasen in view of Bennett above) is an antisense oligonucleotide (see Bennett col. 4 lines 55-67).

Regarding claim 24, modified Eliasen teaches the system of claim 23 substantially as claimed. However, modified Eliasen fails to state that the nucleic acid is an antisense oligonucleotide comprising a 2'-O-2-methoxyethyl ("2'- MOE") group.
Bennett teaches a dosage of nucleic acid for therapeutic treatments (see col. 4 lines 55-67) wherein the nucleic acid is an antisense oligonucleotide (see col. 4 lines 55-67) comprising a 2'-O-2-methoxyethyl ("2'-MOE") group (see col. 6 lines 63-67 and col. 7 lines 1-20).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the antisense oligonucleotide of modified Eliasen to comprise a 2'-O-2-methoxyethyl ("2'- MOE") group because Bennett disclose that such a group is a preferred modification for oligonucleotides to treat diseases in cells/tissues of animals/humans (see Bennet col. 4 lines 55-67, col. 6 lines 63-67, and col. 7 lines 1-20).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Eliasen (US 2007/0078416 A1) in view of Bennett et al. (US 6,025,198 A), as applied to claim 23 above, further in view of Thorne et al. (US 2017/0105927 A1).
Regarding claim 25, modified Eliasen teaches the system of claim 23 substantially as claimed. However, modified Eliasen fails to state that the antisense oligonucleotide is nusinersen.
Thorne teaches therapeutic delivery of the antisense oligonucleotide nusinersen (see par. [0053]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Eliasen to deliver nusinersen in order to treat spinal muscular atrophy in children (see Thorne par. [0053]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Eliasen (US 2007/0078416 A1) in view of Bennett et al. (US 6,025,198 A), as applied to claim 23 above, further in view of Khvorova et al. (US 2016/0355808 A1).
Regarding claim 26, modified Eliasen teaches the system of claim 23 substantially as claimed. However, modified Eliasen fails to state that the antisense nucleic acid targets HTT.
Khvorova teaches therapeutic delivery of an antisense nucleic acid that targets HTT (see par. [0300]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Eliasen to deliver an antisense nucleic acid to target HTT in order to effectively inhibit or decrease HTT gene expression (see Khvorova par. [0300]).

Claims 22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Eliasen (US 2007/0078416 A1), as applied to claim 1 above, in view of Bellgrau et al. (US 2004/0224389 A1).
Regarding claim 22, Eliasen discloses the system of claim 1. However, Eliasen fails to state one or more dosages of a nucleic acid, a protein therapeutic, a cell therapy, a small molecule therapeutic, or a combination thereof.
Bellgrau teaches a dosage of a nucleic acid (a recombinant viral vector comprising a nucleic acid sequence encoding a protein - see par. [0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eliasen to deliver a dosage of a nucleic acid in order to induce apoptosis operatively linked to a transcription control sequence, which is advantageous in patients which lack regulation of apoptosis (see Bellgrau par. [0003] and [0016]).

Regarding claim 27, modified Eliasen teaches the system of claim 22 substantially as claimed. Bellgrau further teaches one or more dosages (the system of Eliasen has been previously modified to include a dosage of nucleic acid/viral vector - see modifications to claim 22 of Eliasen in view of Bellgrau above) of a viral vector encoding a therapeutic protein (see Bellgrau par. [0016]).

Regarding claim 28, modified Eliasen teaches the system of claim 27 substantially as claimed. Bellgrau further teaches wherein the viral vector (the system of Eliasen has been previously modified to include a dosage of nucleic acid/viral vector - see modifications to claim 22 of Eliasen in view of Bellgrau above) is an adeno- associated viral vector or an adenoviral vector (see Bellgrau par. [0016]).

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Eliasen (US 2007/0078416 A1), as applied to claim 1 above, in view of Lobl et al. (US 2007/0255237 A1).
Regarding claim 22, Eliasen discloses the system of claim 1. However, Eliasen fails to state one or more dosages of a nucleic acid, a protein therapeutic, a cell therapy, a small molecule therapeutic, or a combination thereof.
Lobl teaches a fluid delivery port (see Fig. 3) used to deliver dosages of a cell therapy (see par. [0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eliasen to deliver a dosage of a cell therapy in order to deliver progenitor cells to treat Parkinson's disease or diabetes (see Lobl par. [0073]).

Regarding claim 29, modified Eliasen teaches the system of claim 22 substantially as claimed. Lobl further teaches wherein the cell therapy (the system of Eliasen has been previously modified to include a dosage of cell therapy - see modifications to claim 22 of Eliasen in view of Lobl above) treats Parkinson's disease (see Lobl par. [0073]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Eliasen (US 2007/0078416 A1), as applied to claim 1 above, in view of Heath et al. (US 7,276,043 B2).
Regarding claim 30, Eliasen discloses the system of claim 1, further comprising: a catheter (see par. [0021]) that extends from the port (base 106) and is in fluid communication with one or more of the plurality of fluid openings (reservoirs 202/204) (see par. [0021]), the catheter including a distal-facing opening (see par. [0021], the catheter delivers fluid such that a distal opening is present to deliver fluid).
However, Eliasen fails to state that the catheter includes a plurality of side-facing fluid openings, the side-facing fluid openings being arranged in a helical pattern.
Heath teaches a catheter (catheter 10, see Fig. 1A) having a plurality of side- facing fluid openings (openings 16), the side-facing fluid openings (openings 16) being arranged in a helical pattern (see col. 4 lines 1-3, Fig. 1A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Eliasen to further include the helically arranged side openings of Heath in order to reduce the chances of the lumen of the catheter being occluded (see Heath col. 4 lines 13-19).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Eliasen (US 2007/0078416 A1) in view of Heath et al. (US 7,276,043 B2), as applied to claim 30 above, further in view of Thompson et al. (US 5,921,978 A).
Regarding claim 31, modified Eliasen teaches the system of claim 30 substantially as claimed. However, modified Eliasen fails to state that the catheter includes a longitudinal line marker configured to indicate a twist of the catheter.
Thompson teaches a catheter (catheter device 10, see Fig. 10-11) including a longitudinal line marker (arcuate portion 100) configured to indicate a twist of the catheter (catheter device 10) (see col. 6 lines 46-51, Fig. 14-15).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of modified Eliasen with the longitudinal line marker of Thompson in order to provide information to the physician about the location and orientation of the distal end of the catheter (see Thompson col. 6 lines 37-41 and 46-51).

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Eliasen (US 2007/0078416 A1) in view of Heath et al. (US 7,276,043 B2), as applied to claim 30 above, further in view of Weber (US 5,147,315 A).
Regarding claim 32, modified Eliasen teaches the system of claim 30 substantially as claimed. However, modified Eliasen fails to state that the catheter includes markers that indicate proximal and distal ends of a region of the catheter in which the side-facing fluid openings are formed.
Weber teaches a catheter (catheter 10, see Fig. 1) including markers (bands 16) that indicate proximal (proximal band 20) and distal (distal band 18) ends of a region (region of bands 16) of the catheter (catheter 10) in which the markers (bands 16) are formed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the side-facing fluid openings of modified Eliasen to be marked with a proximal and a distal marker, as taught by Weber, in order to aid the physician in determining the insertion depth of the side-facing fluid opening region of the catheter (see Weber col. 5 lines 48-54).

Regarding claim 33, modified Eliasen teaches the system of claim 30 substantially as claimed. However, modified Eliasen fails to state that the catheter includes a plurality of markers disposed along length increments.
Weber teaches a catheter (catheter 10, see Fig. 1) including a plurality of markers (bands 16) disposed along length increments (see Fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of modified Eliasen to include the markers of Weber in order to aid the physician in determining insertion depth of the catheter (see Weber col. 5 lines 48-54).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Based on the Remarks and previous amendments to the claims, it seems Applicant is intending to claim that the “port” is fully subcutaneous and the “connector” is fully extracorporeal, with no additional percutaneous portions of the system causing any interruptions or openings in the surface of the skin (see also Specification par. [0054]).  Should this be the case, the Examiner suggests further amending claim 1 to recite that the port is fully subcutaneous and the connector is fully extracorporeal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783